UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           5/27/21
  AZIZ SALAAM,

                             Plaintiff,

                      -against-                                      21-CV-4713 (AJN)

  CITY OF NEW YORK; NEW YORK CITY                                  TRANSFER ORDER
  POLICE DEPT.; P.O. SCIOTTO; P.O.
  JACKSON,

                             Defendants.

ALISON J. NATHAN, United States District Judge:

       Plaintiff, currently held in the Robert N. Davoren Center on Rikers Island, brings this pro

se action asserting claims arising from his May 1, 2021 arrest in Jamaica, Queens County, New

York, by Police Officers Sciotto and Jackson, who are allegedly assigned to the New York City

Police Department’s 103rd Precinct, also located in Jamaica, New York. In addition, Plaintiff

asserts claims arising from his prosecution in a Queens County court. Plaintiff sues the City of

New York, the New York City Police Department (“NYPD”), and Police Officers Sciotto and

Jackson. For the following reasons, the Court transfers this action to the United States District

Court for the Eastern District of New York.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled, and any other entity with the capacity to sue and be sued, if a defendant,
resides “in any judicial district in which such defendant is subject to the court’s personal

jurisdiction with respect to the civil action in question.” § 1391(c)(1), (2). Where a state has more

than one judicial district, a corporation generally “shall be deemed to reside in any district in that

State within which its contacts would be sufficient to subject it to personal jurisdiction if that

district were a separate State.” § 1391(d).1

       The addresses that Plaintiff lists for the City of New York, which is a municipal

corporation, and the NYPD are located in New York County (Borough of Manhattan), which is

within this judicial district. (ECF 2, at 3); see 28 U.S.C. § 112(b). And the address that Plaintiff

lists for Police Officers Sciotto and Jackson is located in Queens County, which is within the

Eastern District of New York. (ECF 2, at 3); see § 112(c). In addition, Plaintiff’s claims arise

from events that took place in Queens County. Thus, it appears that this Court and the United

States District Court for the Eastern District of New York are both proper venues for this action.

See § 1391(b)(1), (2).

       Even though venue is proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL

1960595, at *1 (S.D.N.Y. Apr. 24, 2003) (“Courts have an independent institutional concern to

see to it that the burdens of litigation that is unrelated to the forum that a party chooses are not




       1
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” § 1391(d).

                                                   2
imposed unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.”); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d

70, 79 n.17 (2d Cir. 1979) (noting that “broad language of 28 U.S.C. § 1404(a) would seem to

permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 458-59 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors).

        Under § 1404(a), transfer appears to be appropriate for this action. The underlying events

occurred in Queens County, in the Eastern District of New York. See § 112(c). In addition, it is

likely that relevant documents and witnesses are located in that judicial district. Thus, the Court

concludes, based on a totality of the circumstances, that it is in the interest of justice to transfer

this action to the United States District Court for the Eastern District of New York. See

§ 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. The Clerk of Court is further directed to mail a copy of this



                                                   3
order to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this court. This order closes this action in this court.2

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         SO ORDERED.

Dated:       May 27, 2021
             New York, New York

                                                             ALISON J. NATHAN
                                                           United States District Judge




         Plaintiff alleges that the events that are the basis for his claims occurred in Jamaica,
         2

Queens County, New York. (ECF 2, at 4.) But he also briefly mentions his detention on Rikers
Island, which lies in Bronx County, within this judicial district. See § 112(b). The Court offers no
opinion as to the merits of any separate civil action Plaintiff may file arising from the conditions
of his confinement on Rikers Island.

                                                 4
